Exhibit 10.60
 
RECOVERY ENERGY, INC.
2012 EQUITY INCENTIVE PLAN
 
STOCK OPTION AWARD AGREEMENT
 
This Stock Option Award Agreement (the “Agreement”), is made as of the 16th day
of September 2013, by and between Recovery Energy, Inc., a Nevada corporation
(the “Company”), and Abraham Mirman (the “Participant”).
 
WHEREAS, the Company desires to encourage and enable the Participant to acquire
a proprietary interest in the Company through ownership of shares of the
Company’s Common Stock, par value $0.0001 per share (the “Shares”), pursuant to
the terms and conditions of the Company’s 2012 Equity Incentive Plan (the
“Plan”) and this Agreement.  Such ownership will provide the Participant with
additional incentive to promote the success of the Company; and
 
WHEREAS, the Company and the Participant are parties to that certain Employment
Agreement dated September 16, 2013 (the “Employment Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:
 
1.           Definitions.  For purposes of this Agreement, all capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Plan.
 
2.           Grant of Option.  The Company hereby grants to the Participant
options (the “Options”) to purchase 600,000 Shares at the exercise price (the
“Exercise Price”) of $2.45 per Share, subject to the terms and conditions of
this Agreement and the Plan.
 
3.           Expiration Date.  The Options granted hereby shall expire upon the
earlier of (a) five (5) years from the date the Options vest and become
exercisable pursuant to Section 4 or (b) September 16, 2023 (such date being the
“Expiration Date”).  Except as may be otherwise set forth herein, the Options
may not be exercised after the Expiration Date.
 
4.           Vesting.  The Options shall vest and be exercisable by the
Participant upon the Company’s receipt of gross cash proceeds from financing in
any manner, whether via equity financing, issuance of debt, line of credit,
credit facility or any other method that generates gross proceeds or drawing
availability of at least $30,000,000 (measured on a cumulative basis from
September 16, 2013 and including proceeds from any existing senior, secured,
non-convertible debt that is restructured) (the “Condition”).
 
5.           Separation from Service.
 
(a)           If the Participant’s employment is terminated by the Company for
Cause (as defined in the Employment Agreement), then all Options shall
terminate.
 
(b)           If the Participant terminates his employment without Good Reason
(as defined in the Employment Agreement), then all Options shall terminate on
the date that is 90 days after the date of termination of the Participant’s
Continuous Service, but not later than the Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If, prior to the date the Condition is achieved, the Participant’s
employment is terminated by the Company other than for Cause (as defined in the
Employment Agreement), death or Disability (as defined in the Employment
Agreement) or if the Participant terminates his employment for Good Reason (as
defined in the Employment Agreement), then, all Options shall terminate on the
date that is 90 days after the date of termination of the Participant’s
Continuous Service, but not later than the Expiration Date.
 
(d)           If, following the date the Condition is achieved, but before the
Expiration Date, the Participant’s employment is terminated by the Company other
than for Cause (as defined in the Employment Agreement), death or Disability (as
defined in the Employment Agreement) or if the Participant terminates his
employment for Good Reason (as defined in the Employment Agreement), then, all
unexercisable Options shall become exercisable and remain exercisable until the
sooner of (1) the Expiration Date or (2) two years following the Date of
Termination (as defined in the Employment Agreement).  All vested Options not
exercised within the period described in the preceding sentence shall terminate.
 
(e)           In the event of Participant’s Disability (as defined in the
Employment Agreement), the Participant may exercise the Options at any time
within one (1) year after the Date of Termination (as defined in the Employment
Agreement) but not later than the Expiration Date.
 
(f)           In the event of Participant’s death or if a Participant should die
within a period of 90 days after termination of the Participant’s Continuous
Service for reason other than Cause (as defined in the Employment Agreement),
the personal representatives of the Participant’s estate or the person or
persons who shall have acquired the Options from the Participant by bequest or
inheritance may exercise the Options at any time within one (1) year after the
date of death, but not later than the Expiration Date.
 
6.           Sale, Merger or Dissolution. In the event of a Change in Control,
the Company shall give the Participant notice thereof and the Options, whether
or not currently vested and exercisable, shall become immediately vested and
exercisable immediately prior to the effective date of such event, and the Board
shall have the power and discretion to provide alternatives regarding the terms
and conditions for the exercise of, or modification of, the Options in
accordance with the Plan.
 
7.           Non-Assignability.  The Option granted hereby and any right arising
thereunder may not be transferred, assigned, pledged or hypothecated (whether by
operation of law or otherwise), except by will or the applicable laws of descent
and distribution, and the Options and any rights arising thereunder shall not be
subject to execution, attachment or similar process.  The Options shall be
exercisable during the lifetime of the Participant only by the Participant.  Any
attempted assignment, transfer, pledge, hypothecation or other disposition of an
Option not specifically permitted herein or in the Plan shall be null and void
and without effect.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Mode of Exercise.
 
(a)           The Options may be exercised by delivery of an irrevocable notice
of exercise in by the Participant to the Company, stating the number of shares
being purchased.
 
(b)           The right to receive the Shares of the Company’s Common Stock upon
exercise of the Options shall be conditioned upon the delivery by the
Participant of payment for shares and withholding taxes incurred by reason of
the exercise and certain representations, if requested by the
Administrator.  Acceptable forms of consideration for exercising the Options may
include:
 
(1)           cash, check or wire transfer (denominated in U.S. Dollars);
 
(2)           subject to the Company’s discretion to refuse for any reason and
at any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, other shares of the Company’s
Common Stock held by the Participant which have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Options to be
exercised;
 
(3)           delivery of a notice that the Participant has placed a market sell
order with a broker with respect to the Shares then issuable upon exercise of
the Options, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;
 
(4)           subject to the Company’s discretion to refuse for any reason and
at any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, cashless “net exercise”
arrangement pursuant to which the Company will reduce the number of shares
issued upon exercise by the largest whole number of shares having an aggregate
Fair Market Value that does not exceed the aggregate exercise price, together
with required withholding amounts (if any), provided that the Company shall
accept a cash or other payment from the Participant to the extent of any
remaining balance not satisfied by such reduction in the number of whole shares
to be issued;
 
(5)           such other consideration and method of payment for the issuance of
Shares of Common Stock to the extent permitted by Applicable Laws and acceptable
to the Administrator; and
 
(6)           any combination of the foregoing methods of payment.
 
9.           Recapitalization.  The number of Shares covered by the Options and
the Exercise Price shall be proportionately adjusted for any increase or
decrease in the number or type of issued Shares resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company.  The
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.”  Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  
 
 
3

--------------------------------------------------------------------------------

 
 
10.         Plan Controlling.  This Agreement is intended to conform in all
respects with the requirements of the Plan.  Inconsistencies between the
requirements of this Agreement and the Plan shall be resolved according to the
terms of the Plan.  The Participant acknowledges receipt of a copy of the Plan.
 
11.         Rights Prior to Exercise of Option.  The Participant shall not have
any rights as a shareholder with respect to any Shares subject to the Option
prior to the date on which he is recorded as the holder of such Shares on the
records of the Company.
 
12.         Withholding Taxes.  The Company shall have the right to require the
Participant or his beneficiaries or legal representatives to remit to the
Company an amount sufficient to satisfy any federal, state and local withholding
tax requirements, including upon the grant, vesting or exercise of this
Option.  Whenever payments under the Plan or this Agreement are to be made to
any Participant in cash, such payments shall be net of any amounts sufficient to
satisfy all applicable taxes, including without limitation, all applicable
federal, state and local withholding tax requirements to be withheld or
submitted by the Company concerning such payments.  The Board may, in its sole
discretion, allow the Participant to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld.  The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined.
 
13.         Section 409A. The Options granted hereunder are intended to comply
with or be exempt from the requirements of Code Section 409A, and the Agreement
shall be interpreted accordingly.  In no event, however, shall the Company be
liable to the Participant for any tax, penalties or interest that may be due in
respect of any the Options as a result of the application of Code Section 409A,
except to the extent that such tax, penalty or interest results from a breach of
this Agreement by the Company.
 
14.         Governing Law.  This Agreement and all rights arising hereunder
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Colorado.
 
15.         Venue; Dispute Resolutions.  This Agreement shall be subject to the
venue and dispute resolution provisions set forth in Sections 8.2(b) and 8.3 of
the Employment Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
AFFILIATE THEREOF, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE THEREOF, AS APPLICABLE, TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE AT ANY TIME WITH OR WITHOUT CAUSE.
 
* * * * *


Executed as of the day and year first above written.
 

 
RECOVERY ENERGY, INC.
           
By:
       
Name:
Title:  
           
PARTICIPANT
           
By:
       
 
 

 
 
5

--------------------------------------------------------------------------------

 